Citation Nr: 1530648	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-33 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967 and from July 1968 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in December 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's December 2014 Board hearing, he testified that in 1966, he injured his right knee when he hit it against the ramp of a C-130 aircraft.  An October 2012 statement from a fellow serviceman (L.S.) substantiates the Veteran's testimony.  However, L.S. stated that when the Veteran went to the medics, they told him that if the knee did not get any better after a couple of weeks, that he should return because he may have torn a piece of skin around the ball of his knee.  L.S. stated that "as time went on [the Veteran] said it was getting better."  L.S. thought that the Veteran checked back with the medics and they thought it was healing and would be okay.  

The Veteran underwent a VA examination in December 2013.  The examiner rendered an unfavorable opinion.

At his December 2014 Board hearing, the Veteran stated that the examiner did not perform an adequate examination (Hearting Transcript, p. 13).  According to the Veteran, even before the examination began, the examiner told him that she could not give him anything because L.S. stated that his knees had gotten better.  

The Board notes that L.S.'s statement that the Veteran's knees were "getting better" does not exclude the possibility that the Veteran incurred a chronic disability.  The knees could get better (show marginal or even substantial improvement) and still exhibit symptoms.  The knees can get "better" before taking a turn for the worse.  In short, L.S.'s statement that the Veteran's knees were "getting better" is not an indication that his disability had resolved without residual symptoms.

Additionally, the Board notes that the December 2013 VA examiner's opinion was limited to whether the Veteran's current knee disabilities were related to a 1971 motor vehicle accident.  It did not address the injury reported by the Veteran at his Board hearing and substantiated by L.S. 

The Board finds that the Veteran is entitled to a new VA examination for the purpose of determining the nature and etiology of his knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's right and left knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any knee disability began during or is causally related to service.

If the examiner finds that the Veteran's right knee disability is related to service, he/she should also opine whether it is at least as likely as not (a 50 percent or greater probability) the his left knee disability was caused or aggravated by his right knee disability.  

The examiner should note that evidence that the Veteran's knee was getting better during service is not dispositive that the Veteran's knee resolved during service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






